On August 15, 2001, this court permanently disbarred respondent, J. Andrew Keplar, Attorney Registration No. 0040841. On June 13, 2002, this court issued an order directing respondent to show cause why he should not be found in contempt for failure to comply with the August 15, 2001 order, to wit, failure to surrender his certificate of admission and faitee to file an affidavit of compliance on or before September 14, 2001, and failure to pay board costs on or before November 13, 2001. On June 24, 2002, respondent filed an affidavit of compliance, and on June 27, 2002, he filed a response to the show cause order. Upon consideration thereof,
IT IS ORDERED by this court that respondent, J. Andrew Keplar, be, and hereby is, found in contempt for failure to comply with the court’s August 15, 2001 order, to wit, failure to pay board costs in the amount of $1,747.57. It is further ordered that this matter be referred to the Attorney General for collection of board costs, including any accrued interest.
Pfeifer, J., dissents and would dismiss the cause.